            Case 2:20-cv-01070-RSM Document 12 Filed 07/17/20 Page 1 of 3




 1                                                                 The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8   STATE OF WASHINGTON,                                    NO. 2:20-cv-01070-RSM
 9                              Plaintiff,                   STIPULATION AND
                                                             PROPOSED ORDER
10          v.
11   UNITED STATES DEPARTMENT OF
     HOMELAND SECURITY;
12   IMMIGRATION AND CUSTOMS
     ENFORCEMENT; CHAD F. WOLF, in his
13   official capacity as Acting Secretary of the
     U.S. Department of Homeland Security;
14   and MATTHEW ALBENCE, in his official
     capacity as Acting Director of U.S.
15   Customs and Immigration Enforcement,
16                              Defendants.
17

18          The State of Washington and the Defendants in the above-captioned case, by and through

19   their attorneys of record, hereby stipulate as follows.

20               1. Defendants have agreed to rescind, on a nationwide basis, the July 6, 2020

21                  Broadcast Message and the July 7, 2020 FAQ at issue in the above-captioned

22                  case, and have also agreed to rescind their implementation. This will preclude

23                  enforcement of the July 6, 2020 Broadcast Message and July 7, 2020 FAQ.

24                  Defendants have agreed to return to the March 9, 2020 and March 13, 2020 policy

25                  published at https://www.ice.gov/coronavirus (last visited July 15, 2020).

26



       STIPULATION AND ORDER                             1
       NO. 2:20-cv-01070-RSM
         Case 2:20-cv-01070-RSM Document 12 Filed 07/17/20 Page 2 of 3




 1          2. Defendants’ rescission of the July 6, 2020 Broadcast Message and July 7, 2020
 2              FAQ, and agreement to return to the status quo of the March 9 and March 13
 3              policies, moots the State’s motion for temporary restraining order (Dkt. # 3), and
 4              the State hereby withdraws this motion without prejudice at this time.
 5       IT IS SO STIPULATED.
 6       DATED this 16th day of July, 2020.
 7                                              ROBERT W. FERGUSON
 8                                              Attorney General

 9
                                                /s/ Lauryn K. Fraas
10                                              LAURYN K. FRAAS, WSBA No. 53238
                                                KRISTIN BENESKI, WSBA No. 45478
11                                              SPENCER W. COATES, WSBA No. 49683
                                                Assistant Attorneys General
12                                              Office of Attorney General of Washington
                                                Complex Litigation Division
13                                              800 5th Avenue, Suite 2000
                                                Seattle, WA 98104-3188
14                                              Phone: (206) 464-7744
                                                lauryn.fraas@atg.wa.gov
15                                              kristin.beneski@atg.wa.gov
                                                spencer.coates@atg.wa.gov
16                                              Attorneys for Plaintiff State of Washington

17
                                               BRIAN T. MORAN
18                                             United States Attorney

19                                             /s/ Kristin B. Johnson
                                               KRISTIN B. JOHNSON, WSBA No. 28189
20                                             Assistant United States Attorney
21                                             United States Attorney’s Office
                                               700 Stewart Street, Suite 5220
22                                             Seattle, WA 98101-1271
                                               Phone: (206) 553-7970
23                                             Fax: (206) 553-4067
                                               E-mail: kristin.b.johnson@usdoj.gov
24
                                               Attorney for Defendants
25

26



     STIPULATION AND ORDER                         2
     NO. 2:20-cv-01070-RSM
           Case 2:20-cv-01070-RSM Document 12 Filed 07/17/20 Page 3 of 3




 1                                         ORDER
 2         Pursuant to stipulation, IT IS SO ORDERED.
 3

 4
     DATE: July 17, 2020
 5

 6

 7

 8                                           A
                                             RICARDO S. MARTINEZ
 9                                           CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



      STIPULATION AND ORDER                      3
      NO. 2:20-cv-01070-RSM
